Citation Nr: 0708509	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for dorsal 
spine strain, currently rated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by a Decision Review 
Officer of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The veteran requested a Board hearing but then withdrew his 
request in September 2006.


FINDINGS OF FACT

1.  Throughout the period of this claim, the veteran's dorsal 
spine strain has been manifested by limitation of motion; it 
has not resulted in ankylosis or any neurological impairment.

2.  The veteran is in receipt of a separate 20 percent 
disability rating for lumbosacral strain. 


CONCLUSION OF LAW

The veteran's dorsal spine strain does not warrant more than 
a 10 percent rating.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5291 (2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected dorsal spine strain.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the notice 
required under the VCAA, to include notice that he should 
submit any pertinent evidence in his possession, in a letter 
mailed in February 2005.  The veteran was also provided with 
the requisite notice with respect to the effective-date 
element of his claim in a March 2006 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
VA and private treatment records.  In addition, the veteran 
was afforded VA examinations in May 2002, July 2004, July 
2005, and October 2006.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
December 2006.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

In an April 2003 rating decision, the veteran's 10 percent 
rating for a dorsal spine strain disability was continued.  
It should be noted that the veteran was also granted a 
separate disability rating of 20 percent for a lumbosacral 
strain disability in a past RO decision.  

In May 2002, the veteran was provided a VA examination.  The 
veteran reported pain in his dorsal and lumbosacral spine 
since 1989 and claimed that the pain had become more severe 
in the past few months.  The examiner noted that an 
examination of the cervical and thoracic spine disclosed no 
evidence of pain on motion, tenderness, deformity, or 
radiculopathy.  The examiner found no muscle spasm.  Forward 
flexion was to 85 degrees, and extension was to 25 degrees.  
Rotation was 30 degrees bilaterally.  Evidence of 
radiculopathy and pain on motion occurred only at maximum 
range of motion.  The diagnosis was lumbosacral strain and 
dorsal strain.

Private treatment records show dated in January 2004 show a 
slight increase in the limitation of motion.  Forward flexion 
was measured at 80 degrees with pain, and extension was 
measured at 35 degrees with pain.  Right rotation was 
measured at 25 degrees with pain, and left rotation was 
measured at 30 degrees.  

In July 2004, the veteran was provided a VA examination.  The 
examiner noted that the veteran walked into the examining 
room with regular steps, no limp, and no walking cane.  
Forward flexion was measured at 45 degrees, without pain.  
The veteran could not flex further due to pain and muscle 
spasms.  Extension was measured at 10 degrees.  The veteran 
could not extend further due to pain.  No muscle atrophy was 
noted.  There was no fatigue, incoordination or lack of 
endurance.

In July 2005, the veteran was provided another VA 
examination.  In this examination, the veteran was able to 
bend forward 70 degrees.  He could bend laterally 30 degrees.  
The examiner opined that the X-rays taken of the thoracic and 
lumbar spine over the past 15 years have essentially been 
unremarkable, with just evidence of only slight scoliosis 
noted in the thoracic spine.  The examiner further noted that 
a previous examiner thought that there was very mild 
degenerative disease of the lumbar spine.  A 1995 MRI report 
suggests mild degenerative disease of the lumbosacral spine 
but not of the thoracic.  The diagnosis was thoracolumbar 
strain with questionable mild degenerative disk 
disease/degenerative joint disease of the lumbar spine with 
residuals.

In October 2006, the veteran was provided with his most 
recent VA examination.  The examiner noted that the veteran 
walked erect and that there was not palpable spasm or 
evidence of weakness.  There was tenderness to palpation over 
the mid thoracic spine.  Straight leg raises were negative.  
Lumbar spine flexion actively was 60 degrees with no change 
passively and with pain at 60 degrees.  Extension was 10 
degrees actively with no change passively and with pain at 10 
degrees.  Left and right rotation was 20 degrees actively and 
passively with pain at 20 degrees.  The diagnosis was dorsal 
spine strain with pain being the primary limiting factor.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2006).

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the dorsal spine warrants a 10 
percent evaluation if it is moderate or severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5291 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the dorsal spine warrants a 20 percent 
evaluation if it is favorable or a 30 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2003).

Under the criteria effective September 26, 2003, dorsal spine 
strain is to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  

The revised version of the rating schedule provides that 
thoracic and lumbar range of motion is to be considered 
together.  A 10 percent rating is assigned where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or where the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees; or where there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or where there 
is vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent rating is assigned where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, while there was a positive straight 
leg raise test and evidence of radiculopathy at maximum range 
of motion demonstrated on VA examination in May 2002, these 
findings were not replicated on subsequent VA examinations.  
Moreover, the July 2005 VA examiner noted that there was 
questionable evidence of degenerative disk 
disease/degenerative joint disease of the lumbar spine, but 
no degenerative changes of the dorsal spine.  Accordingly, 
the Board concludes that there is no radiculopathy or 
neurological impairment resulting from the disability of the 
veteran's dorsal spine.  

The medical evidence shows that the veteran retains 
substantial useful motion of the dorsal spine.  He is 
currently receiving the maximum rating authorized for 
limitation of motion of the dorsal spine under the former 
rating criteria.  Since the dorsal spine is not ankylosed, a 
higher rating is not warranted under Diagnostic Code 5288.

With respect to the new criteria, the Board notes that the 
veteran is currently in receipt of a 10 percent rating for 
dorsal spine disability and a separate 20 percent rating for 
the disability of his lumbosacral spine.  The rating for the 
lumbosacral spine disability is not at issue in this appeal, 
and the current criteria do not authorize a separate 
compensable rating for orthopedic impairment of the dorsal 
spine.  Therefore, the disability does not warrant a higher 
rating under the new criteria.

The Board has considered whether there is any other 
appropriate basis for granting a higher or separate 
compensable rating, but has found none.  The Board has also 
considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.  

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his dorsal spine strain and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  


ORDER

Entitlement to an increased rating for dorsal spine strain is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


